United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2217
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Royrico A. Bunch

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 18, 2013
                            Filed: February 28, 2013
                                 ____________

Before BYE and MELLOY, Circuit Judges, and KOPF,1 District Judge.
                            ____________


MELLOY, Circuit Judge.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
      Royrico A. Bunch admitted a supervised-release violation after sweat patches
revealed drug use. At a revocation hearing, the district court2 found that Bunch also
committed more serious supervised-release violations involving assault and the
possession of crack cocaine and marijuana. Bunch appeals, arguing the district court
made unsupported factual determinations when concluding he committed the more
serious violations. Because the findings at issue are supported by substantial evidence
and rest upon the district court's credibility determinations, we affirm.

                                           I.

        The assault at issue was the shooting of Gregory Calhoun. At the hearing,
Calhoun, Bunch, police officers, and members of Bunch's family testified. According
to Calhoun, Bunch and Calhoun were romantically involved with the same woman,
Katrina Curtis. Calhoun stated that Bunch threatened him and shot at Calhoun's car,
hitting the car several times and hitting Calhoun once in the leg. Calhoun testified that
he had a clear view of Bunch immediately before the shooting. Calhoun was treated
at a hospital for his gunshot wound to the leg, and his car had, in fact, been shot.
Curtis was at the hospital with Calhoun, but Calhoun sent her away before a different
girlfriend arrived. He told the other girlfriend an account of the shooting inconsistent
with his account involving Bunch. Calhoun identified Bunch a few days later in a
photo line up, requiring only a few seconds to identify Bunch. Bunch denied
involvement with the shooting, and Bunch's family members testified to provide an
alibi for Bunch.

         The drugs at issue were found in a post-impound search of Bunch's car.
Officers testified that, when they apprehended Bunch, Bunch provided oral consent
for a search of his car. A cursory initial search took place at that time, and no drugs


      2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-
were found. The car was impounded, and a tow-truck driver entered the car to make
towing possible. The later, post-impound search revealed marijuana and crack
cocaine in plain view on the vehicle's floor.

       Relying on this evidence, the district court found that Bunch had possessed the
drugs and that he shot Calhoun. The district court determined that Bunch's violations
included a Grade A supervised-release violation pursuant to U.S. Sentencing
Guidelines Manual § 7B1.1(a)(1). Based upon Bunch's criminal history, the
sentencing range of U.S.S.G. § 7B1.4(a) for a Grade A violation, and the relevant
statutory maximum for his underlying offense, the advisory Guidelines "range" was
24 months' imprisonment. The district court imposed this Guidelines sentence.

                                          II.

       On appeal Bunch challenges the findings that he possessed the drugs discovered
in his car and that he shot Calhoun. The district court made these findings applying
the preponderance-of-the-evidence standard as directed by 18 U.S.C. § 3583(e)(3),
and we review the findings only for clear error. See United States v. Benton, 627 F.3d
1051, 1054 (8th Cir. 2010) (explaining the standard of review).

       Regarding the controlled-substance violation, Bunch implies that someone else
must have placed the drugs in his car because the officer who conducted the post-
impound search claimed to find the drugs in plain sight, whereas the initial consent
search failed to reveal the drugs. The district court was aware of this argument, but
chose to credit officer testimony and discount the possibility that an officer, the tow-
truck driver, or some unidentified party planted the drugs. This interpretation of the
evidence was permissible in light of the fact that the initial search was merely a
cursory search that could have missed the drugs. See Anderson v. City of Bessemer
City, 470 U.S. 564, 574 (1985) ("Where there are two permissible views of the
evidence, the factfinder's choice between them cannot be clearly erroneous.").

                                          -3-
       Regarding the shooting, Bunch focuses primarily upon Calhoun's personal
motivation to see Bunch incarcerated—not only was Calhoun romantically involved
with the same woman as Bunch, Calhoun purportedly had made comments regarding
his desire to see Bunch incarcerated. Bunch also points to several questionable
aspects of Calhoun's testimony such as Calhoun's lies to his other girlfriend about the
shooting.

       The district court was aware of, and discounted or rejected, Bunch's arguments.
The district court credited the officers' and Calhoun's testimony over Bunch's denials
and the alibi testimony. Such credibility assessments are "virtually unreviewable on
appeal." United States v. Heath, 58 F.3d 1271, 1275 (8th Cir. 1995). Although the
district court could have viewed Calhoun's animus towards Bunch as wholly
credibility-defeating, it was not required to do so. Further, although the district court
could have viewed Calhoun's lies to another girlfriend about the shooting as evidence
that Bunch was not the shooter, the court equally could have viewed the lies as an
attempt by Calhoun to hide from the other woman his involvement with Curtis.
Finally, the family's alibi testimony contained inconsistencies. Simply put, there were
multiple reasonable ways to view the evidence. It is not our role to re-weigh evidence
and substitute our own credibility assessments for those of the district court. See FTC
v. Lundbeck, 650 F.3d 1236, 1239 (8th Cir. 2011) ("If the district court's fact-findings
are plausible in light of the record viewed in its entirety, they must be affirmed.")
(citation and internal quotation marks omitted).

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-